MEMORANDUM **
Manuel Rodriguez-Tomallo appeals from the 87-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rodriguez-Tomallo contends that the district court erred by enhancing his sentence for a prior drug trafficking offense because the statute of conviction is over-broad. This contention is foreclosed by United States v. Morales-Perez, 467 F.3d 1219, 1223 (9th Cir.2006).
We reject Rodriguez-Tomallo’s contention that the enhancement was unconstitutional because the prior conviction was not alleged in the indictment, was not found by a jury, and was not admitted by him. See United States v. Beng-Salazar, 452 F.3d 1088, 1091 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.